Citation Nr: 1824318	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  14-34 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to recognition of U.P.D. as the helpless child of the Veteran.

2.  Entitlement to an initial rating in excess of 30 percent prior to February 3, 2012, for service-connected posttraumatic stress disorder (PTSD) with major depressive disorder.

3.  Entitlement to service connection for a respiratory disability claimed as emphysema.

4.  Entitlement to service connection for a lower gastrointestinal disability claimed as irritable bowel syndrome (IBS) and residuals of stomach/intestinal parasite.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran served in the Army National Guard from May 1984 until her retirement in March 2010, to include a period of active duty from May 2007 to March 2010.  She had additional periods of (as of yet) unverified service, to include periods of inactive duty for training (INACDUTRA) and 10 months and 12 days of active duty.

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2011 and April 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The initial rating and service connection issues are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's daughter, U.P.D., has a current diagnosis of facio-auriculo-vertebral dysplasia (FAV syndrome) manifested by facial asymmetry, bilateral hearing loss and a heart defect.  

2. U.P.D.'s diagnosis of FAV syndrome was made prior to her attaining the age of 18 years; however, the evidence does not show that they resulted in disabling manifestations which made U.P.D. incapable of self-support prior to age 18.



CONCLUSION OF LAW

The Veteran's daughter U.P.D. was not permanently incapable of self-support prior to attaining the age of 18 years, and is not recognized as the helpless child of the Veteran.  38 U.S.C. §§ 101(4)(A), 5107 (2012); 38 C.F.R. §§ 3.57, 3.356 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Helpless Child

The Veteran's daughter, U.P.D., was born four weeks premature and diagnosed with FAV syndrome, manifested by facial asymmetry and auricular dysplasia.  As a result of FAV syndrome, she was also diagnosed with and began treatment for a heart defect (ventricular septal defect) and bilateral hearing loss before age five.  At age nine she developed endocarditis which was successfully treated with antibiotics.  The Veteran contends that, at this time or at some other point prior to her daughter's 18th birthday (in October 1997), she became helpless for VA purposes and, accordingly, that additional compensation should be paid based on her status as a "helpless child."  

In order to establish such entitlement, it must be shown that the child was permanently incapable of self-support by reason of mental or physical defect as of her 18th birthday.  38 C.F.R. § 3.356(a).  Rating determinations regarding helpless child status are made solely on the basis of whether the child is permanently incapable of self-support through his or her own efforts by reason of physical or mental defects.  The question of permanent incapacity for self-support is one of fact for determination by the rating agency on competent evidence of record in the individual case.  Id.  

A "child" for VA benefits purposes must be unmarried and must be either under the age of 18, have become permanently incapable of self-support before the age of 18 (i.e. a "helpless child"), or be between the ages of 18 and 23 and pursuing a course of instruction at an approved educational institution.  38 U.S.C. § 101 (4)(A)(ii); 38 C.F.R. §§ 3.57(a)(1), 3.356.

The evidence does not indicate that the level of disability required so that U.P.D. may be deemed "helpless" for VA purposes manifested prior to age 18. 

Private treatment records note that, at age four, U.P.D. had auricular abnormalities with sensorineural hearing loss, facial asymmetry, and a ventricular septal defect.  She had no vertebral or renal abnormalities.  Her muscle tone, gait and vision were normal.  Her development  was appropriate.  She was able to ride a bicycle with training wheels and swim.  She was well-coordinated and played with other children.  She had no eating or sleeping difficulties.  She was set to begin kindergarten the following week, where she would receive speech therapy.  She was doing so well that her doctor did not need to see her for follow-up for three years.  At age five, a letter from her cardiologist noted that she was totally asymptomatic from her ventricular septal defect.  It was also noted that she was attending a school for the hearing impaired and wore a hearing aid.  At age six, she attended second grade and wore hearing aids.  At age eight she was asymptomatic from a cardiac standpoint.  At age nine she attended school and received no special help in the classroom.  Her bilateral hearing loss was still stable.  She was diagnosed with endocarditis from a strep infection but was successfully treated with antibiotics.  At age 12 she was doing well with no episodes of shortness of breath, chest pain, or fevers.  Notably, there is no evidence indicating U.P.D.'s actual medical condition as of October 1997, when she turned 18.  However, a medical record from age 32 notes that she continued to wear hearing aids for her bilateral hearing loss and had a history of ventricular septal defect; she reported no significant health concerns and examination was unremarkable.

The Veteran's daughter is enrolled in the Army's Exceptional Family Member Program.  While this is not binding on VA, it is a relevant determination, and it is clear that the Veteran's daughter is disabled because of FEV syndrome.  However, this evidence does not show U.P.D. to have been permanently incapable of self-support prior to the date of attaining the age of 18 years. 

Based on these facts and the applicable law, the Board must deny the appeal.  In order for the Board to determine that compensation is due to the Veteran on account of her daughter being deemed a "helpless child," the onset of disability significant enough to render her "helpless" for VA purposes must have been prior to her daughter reaching the age of 18.  No such evidence has been presented.  

There is no question that the Veteran's daughter was diagnosed with FEV syndrome prior to her 18th birthday.  However, the preponderance of the evidence is against a finding that she was "helpless"/incapable of self-support prior to her 18th birthday.  As that is the case, a favorable determination cannot be made. 

VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  38 U.S.C. § 5107(b); see also Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant").


ORDER

Recognition of U.P.D. as the helpless child of the Veteran is denied.


REMAND

Initial Rating

The Veteran is currently assigned an initial disability rating of 30 percent, prior to February 3, 2012, and 100 percent from February 3, 2012, for her service-connected PTSD with major depressive disorder.  She contends that she is entitled to a 100 percent rating dating back to the original date of claim, March 28, 2010.  See August 2012 notice of disagreement. 
VA has a duty to inform the Veteran of the applicable laws and regulations and provide a discussion of how they affect her claim.  38 C.F.R. § 19.29.  The statement of the case (SOC) must include a summary of applicable laws and regulations, with appropriate citations, and a discussion of how such laws and regulations affect the determination.  In reviewing the Veteran's claim, the Board notes that the Veteran was not properly notified of the laws and regulations that governed her claim.  The SOC issued to the Veteran in August 2014 did not include the pertinent laws and regulations governing ratings for psychiatric disabilities.

Service Connection

With respect to the remaining service connection claims, the available personnel records show that the Veteran has additional active duty service (prior to a verified period of active duty from May 2007 to March 2010) that has not been verified.  Specifically, her DD Form 214 show an additional 10 months and 12 days of active duty between May 1984 and May 2007 that has not been verified.   

Notably, generally, service connection may be granted for disability due to disease or injury during periods of active duty for training (ACDUTRA) or injury during inactive duty training (INACDUTRA) (but not for disability incurred or aggravated during reserve status not while on ACDUTRA or INACDUTRA).

On remand, the AOJ should contact the appropriate service department and verify all periods of the Veteran's service, including all specific periods of active duty, INACDUTRA and ACDUTRA.  Any outstanding service treatment records (STRs) from these periods should be obtained.

In addition, while the Veteran underwent a VA examinations in 2010, 2011 and 2012, the opinions are incomplete without verification of the Veteran's service dates.  Additional etiology opinions should be obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  Contact all appropriate sources to obtain any outstanding service treatment records and to verify the specific dates of the Veteran's periods of active duty, ACDUTRA and INACDUTRA.  If necessary, the Veteran should be requested to provide any assistance.  All verified dates of service and all responses received should be documented. 

2.  After the above development is completed, refer the Veteran's claims file to an examiner who can provide an etiology opinion concerning any respiratory disability (to include emphysema) present since the Veteran's discharge from service in March 2010.  A complete copy of this remand, must be made available to, and reviewed by, the examiner.  Provide the examiner with the Veteran's verified dates of active duty, ACDUTRA and INACDUTRA.  The examiner is asked to provide answers to the following questions: 

a) Determine whether is it at least as likely as not (50 percent probability or higher) that any respiratory disability present since the Veteran's separation from service in March 2010 had its onset in service or is otherwise related thereto (considering all periods of active duty service, verified ACDUTRA and INACDUTRA).  Please explain why or why not.

b) If not, determine whether it is at least as likely as not (50 percent probability or higher) that any such respiratory disability was aggravated (permanently increased in severity beyond the natural progression of the disorder) during or as a result of service (considering all periods of active duty service, verified ACDUTRA and INACDUTRA). Please explain why or why not.
The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

If the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of her claim.  See 38 C.F.R. § 3.655(b).  The examiner should provide the opinions requested above.

3.  After the development requested in Instruction #1 is completed, refer the Veteran's claims file to an examiner who can provide an etiology opinion concerning any lower gastrointestinal disability (to include IBS and residuals of a parasite) present during the appeal period.  A complete copy of this remand, must be made available to, and reviewed by, the examiner.  Provide the examiner with the Veteran's verified dates of active duty, ACDUTRA and INACDUTRA.  The examiner is asked to provide answers to the following questions: 

a) Determine whether is it at least as likely as not (50 percent probability or higher) that any lower gastrointestinal disability had its onset in service or is otherwise related thereto (considering all periods of active duty service, verified ACDUTRA and INACDUTRA). Please explain why or why not.

b) If not, determine whether it is at least as likely as not (50 percent probability or higher) that any such lower gastrointestinal disability was aggravated (permanently increased in severity beyond the natural progression of the disorder) during or as a result of service (considering all periods of active duty service, verified ACDUTRA and INACDUTRA).  Please explain why or why not.

The examiner is advised that the Veteran is competent to report her symptoms and history, and such reports must be acknowledged and considered in formulating any opinion.

A clear explanation for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examiner is unable to provide an opinion he or she should explain why. 

If the reviewer determines that another examination is necessary to arrive at any requested opinion, an examination should be scheduled and the Veteran notified that failure to report to any scheduled examination, without good cause, could result in a denial of her claim.  See 38 C.F.R. § 3.655(b).  The examiner should provide the opinions requested above.

4.  Ensure compliance with the directives of this remand.  The AOJ must implement corrective procedures in response to any deficiencies.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

5.  When the development requested has been completed, the initial rating and service connection claims should be reviewed by the AOJ on the basis of additional evidence.  If any benefit sought remains denied, the Veteran and her representative should be furnished a Supplemental Statement of the Case that accurately reflects the reasons for the decision and contains a recitation of the applicable laws and regulations.  The Veteran and her representative should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


